DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2014/0372305, hereinafter Ray), in view of Swamy et al. (US 2014/0297540, hereinafter Swamy) and further in view of Chisholm et al. (US 2015/0012430, hereinafter Chisholm).
With respect to claims 1, 5 and 15 Ray discloses a transaction processing system for detecting attempts to engage in fraudulent transactions (abstract), the transaction processing system comprising: 
a card reader (paragraph [0094]), comprising: 

a contact monitoring component coupled to the input/output line and a card reader processing unit configured to generate requests, provide the output signal based on the requests, receive the input signal, and determine responses based on the input signal, wherein one or more of the requests comprise test requests, wherein the card reader processing unit is configured to determine electrical characteristics based on the digital monitoring signal and to monitor the responses and the timing of the responses, wherein the card reader processing unit is configured to take a first corrective action based on a comparison of local test criteria to one or more of the electrical characteristics, the monitored responses, and the monitored timing, and wherein the card reader processing unit is configured to generate a server request message including the electrical characteristics, the monitored responses, and the monitored timing (paragraphs [0193], [0196] and [0197] for example paragraph [0197] states “As shown in FIG. 22, if in step 380 the difference value is not at least as great as the threshold, the control circuitry determines in a step 386 if the countdown timer has been started. If not, the process repeats and the ambient value is again determined. However, if in step 386 the countdown timer has been previously started and the different value is not above the threshold, a step 388 is executed in which the countdown timer is stopped. In these circumstances the control circuitry is no longer calculating a time period in which a condition exists continuously which suggests an abnormal condition”); and 
a first communication interface, wherein the card reader is configured to transmit the server request message via the first communication interface (paragraph [0094]); and 

a transaction service system processing unit configured to receive the server request message via the second communication interface, wherein the transaction service system processing unit is configured to extract the electrical characteristics, the monitored timing, and the monitored responses from the server request message, wherein the transaction service system processing unit is configured to generate a fraud determination message based on a comparison of server test criteria to one or more of the electrical characteristics, the monitored responses, and the monitored timing, wherein the transaction service system processing unit is configured to transmit the fraud determination message to the card reader via the second communication interface and the first communication interface, wherein the card reader processing unit is configured to take a second corrective action based on the fraud determination message, and wherein the transaction service system processing unit is configured to update the server test criteria based on the electrical characteristics, the monitored responses, the monitored timing, the previous electrical characteristics, the previous responses, and the previous monitored timing (paragraphs [0193], [0196] and [0197] discloses monitored timing and paragraph [0418] discloses messaging).
Ray discloses all of the limitations above but does not explicitly disclose the feature of processing payment transaction and the feature to provide an analog monitoring voltage corresponding to voltages of the output signal and the input signal; an analog-to-digital converter coupled to the contact monitoring component and configured to convert the analog monitoring voltage to a digital monitoring signal and a transaction database comprising records of previous responses from previous transaction transactions, previous monitored timing for the previous 
However, Swamy teaches the feature of processing payment transaction and the feature to provide an analog monitoring voltage corresponding to voltages of the output signal and the input signal; an analog-to-digital converter coupled to the contact monitoring component and configured to convert the analog monitoring voltage to a digital monitoring signal (paragraph [0039] teaches payment transaction and card reader and paragraphs [0112] and [0131] teaches converting analog to digital), and
Chisholm teaches the feature of monitoring previous transaction history (paragraph [0025]),
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Ray to include the feature of processing payment transaction and the feature to provide an analog monitoring voltage corresponding to voltages of the output signal and the input signal; an analog-to-digital converter coupled to the contact monitoring component and configured to convert the analog monitoring voltage to a digital monitoring signal, as taught by Swamy and to include the feature of monitoring previous transactions history as taught by Chisholm, in order to prevent fraudulent transactions. 
With respect to claims 2 and 14, Ray further discloses a payment processing system, wherein the payment service system processing unit is further configured to update the local test criteria based on the electrical characteristics, the monitored responses, the monitored timing, the previous electrical characteristics, the previous responses, and the previous monitored timing, wherein the payment service system processing unit is configured to generate an update message including the updated local test criteria and transmit the update message to the payment reader 
With respect to claim 3, Chisholm further teaches the feature, wherein the payment service system processing unit is further configured to receive information indicating that a previous payment transaction corresponds to a false positive or a false negative, to store information relating the false positive or the false negative to the previous payment transaction at the transaction database, and to update the server test criteria and the local test criteria based on the false positive or the false negative (paragraph [0025]).
With respect to claims 4 and 10, Ray further discloses a payment processing system, wherein the payment reader processor is configured to abort a transaction or query the payment device as the first corrective action, and to remove power from one or more components of the payment terminal, disable one or more components of the payment terminal, or employ countermeasures at the payment terminal as the second corrective action (paragraphs [0193], [0196] and [0197]).
With respect to claims 6 and 16, Ray further discloses a payment processing system, wherein the processing unit is further configured to monitor timing for the responses based on the electrical characteristics and determine whether to take the first corrective action based on a comparison of the monitored timing to the local test criteria, and wherein the server request message is based on the responses, the electrical characteristics, and the monitored timing (paragraphs [0193], [0196] and [0197]).
With respect to claims 7 and 17, Ray further discloses a payment processing system, wherein the payment interface comprises a contact interface, wherein the contact interface is 
With respect to claims 8 and 18, Ray further discloses a payment processing system, further comprising a chip card detection interface configured to provide a detection signal while the chip card is inserted at the contact interface, and wherein the processing unit is further configured to determine whether to take the first corrective action based on a comparison of the detection signal to the local test criteria, and wherein the server request message is based on the responses, the electrical characteristics, and the detection signal (paragraphs [0193], [0196] and [0197]).
With respect to claims 9 and 19, Ray further discloses a payment processing system, wherein the processing unit is configured to abort a transaction or query the payment device as the first corrective action, and to remove power from one or more components of the payment terminal, disable one or more components of the payment terminal, or employ countermeasures at the payment terminal as the second corrective action (paragraphs [0193], [0196] and [0197]).
With respect to claim 11, Ray further discloses a payment terminal, wherein the electrical characteristics comprise one or more of voltage, current, waveform shape, inductance, and capacitance (paragraph [0210]).
With respect to claim 12, Ray further discloses a payment terminal, wherein the requests comprise one or more of random number test requests, error condition test requests, and message timing test requests (paragraph [0229]).
With respect to claim 13, Ray further discloses a payment terminal, further comprising: a power supply; and a power supply monitoring component configured to monitor the power supply to provide a monitored power signal, wherein the processing unit is further configured to 
With respect to claim 20, Ray further discloses a payment terminal, wherein the first corrective action comprises aborting a payment transaction, and wherein the second corrective action comprises disabling one or more components of the payment terminal (paragraphs [0196] and [0197]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ROKIB MASUD/Primary Examiner, Art Unit 3687